Citation Nr: 0909499	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-27 998A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California


THE ISSUE

Basic eligibility for enrollment in the Department of 
Veterans Affairs (VA) Healthcare System.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to 
June 1956.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center in San Diego, 
California.  


FINDINGS OF FACT

1.  The Veteran does not currently have a service-connected 
disability or disabilities, nor does he have any special 
eligibility attributes sufficient to qualify him for an 
improved priority group, based on his level of income, other 
than Priority Group 8.  

2.  The Veteran's application for enrollment in the VA 
Healthcare System was received after January 17, 2003.  


CONCLUSION OF LAW

The Veteran has not met the basic eligibility requirements 
for enrollment in the VA Healthcare System.  38 C.F.R. 
§ 17.36 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
file, which includes his various contentions, as well as his 
Application for VA Health Benefits, to include certain income 
information.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks basic eligibility for 
enrollment in the Department of Veterans Affairs (VA) 
Healthcare System.  In that regard, a Veteran must generally 
be enrolled in the VA Healthcare System as a condition for 
receiving medical benefits.  38 C.F.R. § 17.36(a) (2008).  
The Secretary determines which categories of Veterans are 
eligible to be enrolled, based upon enumerated priorities, 
with Veterans who do not have any service-connected 
disabilities (such as the Veteran in this case) assigned the 
lowest priority, or category 8.  38 C.F.R. § 17.36(b) (2008).  

Beginning on January 17, 2003, VA enrolled all priority 
categories of Veterans except those Veterans in Priority 
Category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c) (2008).  A Veteran may apply to 
be enrolled in the VA Healthcare System at any time.  
However, a Veteran who wishes to be enrolled must apply by 
submitting a completed VA Application for Health Benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d) (2008).  

In this case, the Veteran's Application for Health Benefits, 
which is to say, his application for enrollment in VA's 
Healthcare System, was received in August 2007.  Based upon 
his status as a nonservice-connected Veteran, and the 
financial information provided, he was assigned to Priority 
Group 8.  The Veteran does not disagree with the date of 
receipt of his application, but essentially contends that he 
currently suffers from a bilateral hearing loss which had its 
origin as the result of noise exposure during his period of 
active military service, thereby entitling him to VA 
Healthcare Benefits.  

In that regard, pursuant to Public Law No. 104-262, the 
Veteran's Health Care Eligibility Reform Act of 1996, the 
Secretary of Veterans Affairs is required to make an annual 
decision as to enrollment in VA's Healthcare System.  Under 
Public Law No. 107-135, the Department of Veterans Affairs 
Health Care Programs Enhancement Act of 2001, an additional 
priority category, specifically Priority Category 8, was 
established.  Subsequently, due to VA's limited resources, 
the Secretary made a decision to restrict enrollment for 
Veterans in Priority Group 8 who were not already enrolled as 
of January 17, 2003.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  Significantly, in the case at hand, the Veteran's 
application was received subsequent to that date.  
Consequently, as a Category 8 Veteran, he is ineligible for 
enrollment in the VA Healthcare System.  

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied due to a lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  

Moreover, as provided by the Veterans Claims Assistance Act 
of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, and 3.326(a) (2008).  Proper notice from 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the case at hand, VCAA notice is not required, inasmuch as 
the issue before the Board involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
supra.  (Where the law and not the evidence is dispositive, 
the Board must deny the claim on the basis of a lack of legal 
merit, or a lack of entitlement under the law); see 
VAOPGCPREC-5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim because there is no legal basis for the 
claim or because undisputed facts render the claim ineligible 
for the claimed benefit).  





ORDER

Basic eligibility for enrollment in the VA Healthcare System 
is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


